PRICE, Judge.
The defendant entered a plea of guilty to a 'charge of violating’ Section 128, Title 36, Code: 1940. ' .
*323The court assessed a fine of $100 and sentenced defendant to the state penitentiary for eighteen months. The fine and cost not having been paid, defendant was also sentenced to hard labor for the county to pay the fine and cost. The sentence imposed was unauthorized. In Bragan v. State, 243 Ala. 102, 9 So.2d 123, the court held that a sentence both to hard labor for the county and imprisonment in the penitentiary may not be imposed for one and the same offense.
The appeal is on the record proper. The judgment of conviction is affirmed. The cause is remanded for proper sentence.
Affirmed but remanded for proper sentence.